Exhibit 10(a) CREDIT AND SECURITY AGREEMENT DATED AS OF AUGUST 5, 2008 AMONG PPL RECEIVABLES CORPORATION, AS BORROWER, PPL ELECTRIC UTILITIES CORPORATION, AS SERVICER, VICTORY RECEIVABLES CORPORATION, THE LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS AGENT TABLE OF CONTENTS ARTICLE I THE ADVANCES 2 Section 1.1 Credit Facility 2 Section 1.2 Increases 2 Section 1.3 Decreases 3 Section 1.4 Deemed Collections; Borrowing Limit 3 Section 1.5 Payment Requirements 4 Section 1.6 Ratable Loans; Funding Mechanics; Liquidity Fundings 4 ARTICLE II PAYMENTS AND COLLECTIONS 5 Section 2.1 Payments 5 Section 2.2 Collections Prior to Amortization 5 Section 2.3 Collections Following Amortization 6 Section 2.4 Payment Rescission 7 Section 2.5 Maximum Lawful Rate 7 ARTICLE III VICTORY FUNDING 8 Section 3.1 CP Costs 8 Section 3.2 Calculation of CP Costs 8 Section 3.3 CP Costs Payments 8 Section 3.4 Default Rate 8 ARTICLE IV LIQUIDITY BANK FUNDING 8 Section 4.1 Liquidity Bank Funding 8 Section 4.2 Interest Payments 9 Section 4.3 Selection and Continuation of Interest Periods 9 Section 4.4 Liquidity Bank Interest Rates 9 Section 4.5 Suspension of the LIBO Rate 10 Section 4.6 Default Rate 10 ARTICLE V REPRESENTATIONS AND WARRANTIES 10 Section 5.1 Representations and Warranties of the PPL Electric Parties 10 ARTICLE VI CONDITIONS OF ADVANCES 15 Section 6.1 Conditions Precedent to Effectiveness 15 Section 6.2 Conditions Precedent to Initial Advance 15 Section 6.3 Conditions Precedent to All Advances 16 ARTICLE VII COVENANTS 16 Section 7.1 Affirmative Covenants of the PPL Electric Parties 16 Section 7.2 Negative Covenants of the PPL Electric Parties 24 ARTICLE VIII SERVICING 26 Section 8.1 Designation of Servicer 26 Section 8.2 Duties of Servicer 26 Section 8.3 Collections 28 Section 8.4 Responsibilities of PPL Electric Parties 28 Section 8.5 Monthly Reports 28 Section 8.6 Servicing Fee 28 ARTICLE IX AMORTIZATION EVENTS 28 Section 9.1 Amortization Events 28 Section 9.2 Remedies 31 ARTICLE X INDEMNIFICATION 31 Section 10.1 Indemnities by the PPL Electric Parties 31 Section 10.2 Increased Cost and Reduced Return 34 Section 10.3 Other Costs and Expenses 34 Section 10.4 Allocations 35 ARTICLE XI THE AGENT 35 Section 11.1 Authorization and Action 35 Section 11.2 Delegation of Duties 35 Section 11.3 Exculpatory Provisions 36 Section 11.4 Reliance by Agent 36 Section 11.5 Non-Reliance on Agent and Other Lenders 36 Section 11.6 Reimbursement and Indemnification 37 Section 11.7 Agent in its Individual Capacity 37 Section 11.8 Successor Agent 37 ARTICLE XII ASSIGNMENTS; PARTICIPATIONS 38 Section 12.1 Assignments 38 Section 12.2 Participations 39 ARTICLE XIII SECURITY INTEREST 39 Section 13.1 Grant of Security Interest 39 Section 13.2 Termination after Final Payout Date 39 ARTICLE XIV MISCELLANEOUS 39 Section 14.1 Waivers and Amendments 39 Section 14.2 Notices 40 Section 14.3 Ratable Payments 41 Section 14.4 Protection of Agent’s Security Interest 41 Section 14.5 Confidentiality 42 Section 14.6 Bankruptcy Petition 42 Section 14.7 Limitation of Liability 43 Section 14.8 CHOICE OF LAW 43 Section 14.9 CONSENT TO JURISDICTION 43 Section 14.10 WAIVER OF JURY TRIAL 43 Section 14.11 Integration; Binding Effect; Survival of Terms 44 Section 14.12 Counterparts; Severability; Section References 44 Section 14.13 BTMU Roles 44 Exhibits Exhibit I Definitions Exhibit II Form of Borrowing Notice Exhibit III Places of Business of the PPL Electric Parties; Locations of Records; Federal Employer Identification Number(s); Organizational Identification Number(s) Exhibit IV Names of Collection Banks & Collection Accounts Exhibit V Form of Compliance Certificate Exhibit VI Nuclear Decommissioning Receivables Amortization Schedule Exhibit VII Form of Assignment Agreement Exhibit VIII Summary of Credit and Collection Practices Exhibit IX Form of Monthly Report Schedules Schedule A Commitments of Liquidity Banks Schedule B Documents to be Delivered to the Agent on or prior to the Initial Advance Schedule C Addresses for Notices CREDIT AND SECURITY AGREEMENT THIS CREDIT AND SECURITY AGREEMENT, dated as of August 5, 2008 is entered into by and among: (a)PPL RECEIVABLES CORPORATION, a Delaware corporation (“Borrower”), (b)PPL Electric Utilities Corporation, a Pennsylvania corporation, in its individual capacity and as initial Servicer (“PPL Electric”, and together with the Borrower, the “PPL Electric Parties” and each, a “PPL Electric Party”) (c)The entities listed on Schedule A to this Agreement (together with any of their respective successors and assigns hereunder, the “Liquidity Banks”), (d)Victory
